Order entered August 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01469-CV

                             CRESENCIO BASTIDA, Appellant

                                               V.

                RICHARD AZNARAN, INDIVIDUALLY, AND RICHARD
                  AZNARAN D/B/A THE HATTON RANCH, Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-02287-06

                                           ORDER
       The Court has before it appellees’ August 12, 2013 second unopposed motion for

extension of time to file appellees’ brief. The Court GRANTS the motion and ORDERS

appellees to file their brief by September 12, 2013. No further extensions shall be granted absent

a showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE